



 
 
 
 
Exhibit 10.1



LANCASTER COLONY CORPORATION
FORM OF RESTRICTED STOCK AWARD AGREEMENT
This Restricted Stock Award Agreement (this “Agreement”) is dated as of
__________, 20___, by and between Lancaster Colony Corporation, an Ohio
corporation (the “Company”), and __________________, an Employee or Consultant
for the Company (the “Grantee”).
W I T N E S S E T H
WHEREAS, the Company desires to award Restricted Stock to the Grantee, subject
to the terms and conditions of the Lancaster Colony Corporation 2015 Omnibus
Incentive Plan (the “Plan”) and the terms and conditions described below;
WHEREAS, the Grantee wishes to accept such award, subject to the terms and
conditions of the Plan and the terms and conditions described below;
WHEREAS, the Company hereby confirms to the Grantee the grant, effective on
__________, 20___ (the “Grant Date”), pursuant to the Plan, of _____ shares of
Restricted Stock (“Awarded Shares”) subject to the terms and conditions of the
Plan and the terms and conditions described below; and
WHEREAS, the parties hereto understand and agree that any terms used and not
defined herein have the same meanings as in the Plan.
NOW, THEREFORE, the Company and the Grantee hereby agree as follows:
1.Definitions. As used in this Agreement:
(a)“Compete” means to do any of the following as an officer, director, employee,
independent contractor, consultant, owner, partner, member, shareholder, equity
holder, or joint venturer of a competitor of the Company, or in any other
capacity whatsoever with a competitor of the Company: (a) to directly or
indirectly work for a competitor; or (b) to directly or indirectly assist a
competitor with one of its existing or prospective goods or services that
directly or indirectly competes, will directly or indirectly compete, or would
directly or indirectly compete with a good or service directly or indirectly
offered, or that may or will be directly or indirectly offered, by the Company.
(b)Confidential Information” means any and all non-public information regarding
the Company, its goods, or its services. “Confidential Information” includes any
information that qualifies as a “trade secret” under the Uniform Trade Secrets
Act or the common law of any state. Additionally, the term “Confidential
Information” includes the aforementioned non-public information that has become
public because a person or entity breached an obligation to maintain its
confidentiality.
(c) “Innovations” shall mean all discoveries, developments, designs, ideas,
innovations, improvements, inventions, formulas, processes, techniques, and
know-how (whether or not patentable or registrable under copyright, trademark or
similar statutes) made, conceived, reduced to practice or learned by the Grantee
either alone or jointly with another while in the employ of the Company, or
disclosed to a third party by the Grantee within one (1) year of leaving its
employ, that
(i)relate directly to the Company’s business or the production of any character
of goods or materials sold or used by the Company,
(ii)result from tasks assigned to the Grantee by the Company, or
(iii)result from the use of premises or equipment owned, leased, or otherwise
acquired by the Company.
(d)“Protected Territory” includes the following geographic areas: (a) all states
and territories of the United States of America; and (b) any other geographic
area where it is reasonably necessary for the protection of the





--------------------------------------------------------------------------------





Company’s legitimate interests to restrict Employee from competing and such
restriction does not impose an undue hardship on Employee or disregard the
interests of the public.
(e)“Retire” shall mean, unless the Administrator determines otherwise, the
Grantee’s termination of his or her employment (other than by death or
Disability).
(f)“Retirement Eligible” shall mean the Grantee has attained the age of 63 and
has achieved ten years of Continuous Status as an Employee or Consultant.
(g)“Third Party” or “Third Parties” means, individually or collectively, any
current or prospective client, vendor, or other person or entity in an existing
or potential business relationship with the Company during Employee’s employment
with the Company or within the two (2) years following Employee’s termination of
employment with the Company.“
(h)“Third Party Confidential Information” means any and all non-public
information provided to Employee, on a confidential basis, by or on behalf of
any existing or potential client, vendor, or other person or entity in an
existing or potential business relationship with the Company. Additionally, the
term “Third Party Confidential Information” includes the aforementioned
non-public information that has become public because a person or entity
breached an obligation to maintain its confidentiality.
(i)“Vesting Date” shall mean the earliest of a Change in Control (as such term
is defined in the Plan) or the events described in Section 3(b) or Section 3(c).
(j)For purposes of Sections 1(a)-(d) and Sections 1(g)-(h), the “Company” shall
mean Lancaster Colony Corporation or any of its parent, subsidiary, or
affiliated companies.
2.Provisions of the Plan Controlling. The Grantee specifically understands and
agrees that the Awarded Shares are being granted under the Plan, and are being
granted to the Grantee as Restricted Stock pursuant to the Plan, copies of which
the Grantee acknowledges the Grantee has read and understands and by which the
Grantee agrees to be bound. The provisions of the Plan are incorporated herein
by reference. In the event of a conflict between the terms and conditions of the
Plan and this Agreement, the provisions of the Plan will control.
3.Vesting of Awarded Shares.
(a)Except as provided in Section 3(b) and 3(c), the Awarded Shares shall be
forfeited to the Company for no consideration in the event the Grantee (i)
voluntarily ceases to retain Continuous Status as an Employee or Consultant,
other than for Good Reason (as such terms are defined in the Plan), prior to the
third anniversary of the Grant Date or (ii) ceases to retain Continuous Status
as an Employee or Consultant as a result of being terminated by the Company for
Cause, prior to the third anniversary of the Grant Date.
(b)The Awarded Shares shall be fully vested in the Grantee and no longer subject
to a risk of forfeiture pursuant to Section 3(a) upon the occurrence of the
earlier of the following events:
(i)the date on which the Grantee dies or ceases to retain Continuous Status as
an Employee or Consultant as a result of the Grantee’s Disability;
(ii)the date upon which the Grantee terminates his or her Continuous Status as
an Employee or Consultant for Good Reason;
(iii)the date upon which the Company terminates the Grantee’s Continuous Status
as an Employee or Consultant without Cause; and
(iv)the third anniversary of the Grant Date.
(c)Unless the Administrator determines otherwise, if Grantee is Retirement
Eligible as of the Grant Date:
(i)one third of the Awarded Shares shall be fully vested in the Grantee and no
longer subject to a risk of forfeiture pursuant to Section 3(a) if Grantee
Retires after the first anniversary of the Grant Date but before the second
anniversary of the Grant Date; and





--------------------------------------------------------------------------------





(ii)two thirds of the Awarded Shares shall be fully vested in the Grantee and no
longer subject to a risk of forfeiture pursuant to Section 3(a) if Grantee
Retires after the second anniversary of the Grant Date but before the third
anniversary of the Grant Date.
4.Dividend and Voting Rights.
(a)Dividends payable with respect to the Awarded Shares during the period prior
to the Vesting Date shall be paid to the Grantee in the same manner as paid on
the Common Stock of the Company, unless the Grantee forfeits the Awarded Shares
pursuant to Section 3(a) hereof, in which case the Grantee shall also forfeit
the right to receive any dividends not paid prior to such forfeiture.
(b)The Grantee shall have the right to vote any Awarded Shares during the period
prior to the Vesting Date; provided, that such voting rights shall lapse with
respect to any Awarded Shares that are forfeited to the Company pursuant to this
Agreement.
5.Additional Shares. If the Company pays a stock dividend or declares a stock
split on or with respect to any of its Common Stock, or otherwise distributes
securities of the Company to the holders of its Common Stock, the shares of
stock or other securities of the Company issued with respect to the Awarded
Shares then subject to the restrictions contained in this Agreement shall be
held in escrow and shall be distributed to the Grantee on the Vesting Date,
unless the Grantee forfeits the Awarded Shares pursuant to Section 3(a) hereof,
in which case the Grantee shall also forfeit the right to receive such stock or
other securities. If the Company shall distribute to its shareholders shares of
stock of another corporation, the shares of stock of such other corporation
distributed with respect to the Awarded Shares then subject to the restrictions
contained in this Agreement shall be held in escrow and shall be distributed to
the Grantee on such Vesting Date, unless the Grantee forfeits the Awarded Shares
pursuant to Section 2(a) hereof, in which case the Grantee shall also forfeit
the right to receive such stock.
6.Effect of Change in Control. Notwithstanding anything in this Agreement to the
contrary, including Section 3, in the event of a Change in Control, the Awarded
Shares will be affected in accordance with Section 17 of the Plan.
7.Adjustments. The Awarded Shares shall be subject to adjustment in accordance
with Section 17 of the Plan.
8.Legends. To the extent certificates representing the Awarded Shares are issued
to the Grantee pursuant to this Agreement, such certificates shall have endorsed
thereon legends substantially as follows (or in such other form as counsel for
the Company may determine is necessary or appropriate):
“The shares represented by this certificate are subject to restrictions set
forth in a Restricted Stock Award Agreement with this Company dated __________,
20___, a copy of which Agreement is available for inspection at the offices of
the Company or will be made available upon request.”
9.Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any delivery of
Awarded Shares to the Grantee, and the amounts available to the Company for such
withholding are insufficient, it shall be a condition to the receipt of such
delivery that the Grantee make arrangements satisfactory to the Company for
payment of the balance of such taxes required to be withheld. The Grantee may
elect that all or any part of such withholding requirement be satisfied by
retention by the Company of a portion of the Awarded Shares to be delivered to
the Grantee. If such election is made, the Awarded Shares so retained shall be
credited against such withholding requirement at the Fair Market Value (as such
term is defined in the Plan) of a Share on the date of such delivery, with any
fractional Shares that would otherwise be delivered being rounded up to the next
nearest whole Share. In no event shall the Fair Market Value of Awarded Shares
to be withheld pursuant to this Section 9 to satisfy applicable withholding
taxes in connection with the benefit exceed the minimum amount of taxes required
to be withheld.
10.Notices. Any notices required or permitted by the terms of this Agreement or
the Plan must be in writing, shall be delivered to the Grantee at his or her
address on file with the Company or to the Company addressed as follows (or to
such other address or addresses of which notice in the same manner has
previously been given), and will be deemed to have been duly given (a) when
delivered in person, (b) when dispatched by electronic mail or facsimile
transfer, (c) one business day after having been dispatched by a nationally
recognized overnight courier service or (d) three business days after being sent
by registered or certified mail, return receipt requested, postage prepaid:
Lancaster Colony Corporation
380 Polaris Parkway, Suite 400
Westerville, Ohio 43082
Attention: Corporate Secretary





--------------------------------------------------------------------------------





11.No Employment Contract; Right to Terminate Employment. The grant of the
Awarded Shares to the Grantee is a voluntary, discretionary award being made on
a one-time basis and it does not constitute a commitment to make any future
awards. The grant of the Awarded Shares and any payments made hereunder will not
be considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing in this
Agreement will give the Grantee any right to continue employment or to
Continuous Status as an Employee or Consultant with the Company or any of its
Subsidiaries, as the case may be, or interfere in any way with the right of the
Company or any of its subsidiaries to terminate the employment of the Grantee at
any time.
12.Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit‑sharing,
retirement or other benefit or compensation plan maintained by the Company or a
subsidiary of the Company and shall not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
employees of the Company or a Subsidiary of the Company.
13.Innovations. In consideration of the Awarded Shares, the Grantee agrees:
(a)For purposes of this Section 13, the “Company” shall mean Lancaster Colony
Corporation or any of its parent, subsidiary, or affiliated companies. All
Innovations shall belong to and be the exclusive property of the Company.
(b)The Grantee will promptly disclose all Innovations to the Company and will
assign all of the Grantee’s right, title and interest to such Innovations,
whether in the United States and any foreign country, to the Company and its
successors and assigns. The Grantee will from time to time, upon request and at
the expense of the Company, sign all instruments necessary for the filing and
prosecution of any copyrights, patents, mask works, and applications for letters
patent of the United States or any foreign country which the Company may desire
to file upon such inventions without additional compensation. The Grantee will
render all reasonable assistance to the Company and its agents in preparing
applications and other documents and do all things that may be reasonable and
necessary to protect the rights of the Company and vest in it all such
inventions, discoveries, applications, and patents, even if the Grantee is no
longer employed by the Company, provided that the Company compensates the
Grantee at a reasonable rate for time actually spent by the Grantee on
assistance occurring after termination of employment.
(c)That upon termination of employment with the Company for any reason, the
Grantee will immediately deliver to the Company all drawings, blueprints,
sketches, notebooks, formulae, notes, manuals and other documents reflecting
Confidential Information or Innovations, and the Grantee will not retain any
copies or versions of such information.
14.Improper Use or Disclosure of Confidential Information. In consideration of
the Awarded Shares, the Grantee agrees to the following terms on maintaining
confidentiality of certain non-public information:
(a)For purposes of this Section 14, the “Company” shall mean Lancaster Colony
Corporation or any of its parent, subsidiary, or affiliated companies.
(b)The Grantee agrees that during employment with the Company, and at any time
thereafter regardless of the reasons for termination, the Grantee will not
directly or indirectly do any of the following:
(i)use, or attempt to use, any Confidential Information or Third Party
Confidential Information, except as required for the performance of the
Grantee’s lawful job duties for the Company;
(ii)disclose, or attempt to disclose, any Confidential Information to any person
or entity who, at the time of the disclosure or attempted disclosure, does not
have access to the information that was authorized by an agent of the Company
with actual authority to provide such access; and/or
(iii)disclose, or attempt to disclose, any Third Party Confidential Information
to any person or entity who, at the time of the disclosure or attempted
disclosure, does not have access to the information that was authorized by (1)
an agent of the Company with actual authority to provide such access and/or (2)
an agent of the owner of the Third Party Confidential Information with actual
authority to provide such access.
(c)Nothing in Section 14 of this Agreement restricts the Grantee from exercising
any rights conferred by Section 7 of the National Labor Relations Act.
Additionally, nothing in Section 14 of this Agreement restricts the Grantee from
exercising any other rights that are conferred by federal, state, and/or local
law and that an agreement such as this is prohibited by law from restricting.
Further, nothing in Section 14 of this Agreement restricts the Grantee from
reporting conduct the Grantee reasonably, and in good faith, believes to be a
violation of federal, state,





--------------------------------------------------------------------------------





and/or local law. However, in exercising such rights or in making such reports,
the Grantee must act in good faith and not unreasonably or unnecessarily
disclose any Confidential Information or Third Party Confidential Information.
Furthermore, if any Confidential Information is to be disclosed outside of the
Company in exercising such rights or in making such reports, then the Grantee is
required to provide prior written notice of the disclosure to Company
management, so long as such prior written notice is not prohibited by law. If
any Third Party Confidential Information is to be disclosed outside of the
Company in exercising such rights or in making such reports, then the Grantee is
required to provide prior written notice of the disclosure to Company management
and to the management of any affected owner of Third Party Confidential
Information, so long as such prior written notice is not prohibited by law. The
Grantee must provide the prior written notice on or before the moment the
Grantee makes the disclosure.
15.Unfair Competition. In consideration of the Awarded Shares, the Grantee
agrees to be prohibited from engaging in unfair competition with the Company
both during and after employment as follows:
(a)For purposes of this Section 15, the “Company” shall mean Lancaster Colony
Corporation or any of its parent, subsidiary, or affiliated companies.
(b)The Grantee acknowledges that, by working for the Company, he or she will:
(i) have access to, learn about, and work with the Company’s valuable and unique
Confidential Information, all of which the Company developed through
substantial, time, effort, and expense; (ii) be in contact and develop
relationships with Third Parties, the contacts and relationships with whom the
Company developed through substantial time, effort, and expense; and (iii)
receive valuable training, knowledge, and expertise, some or all of which the
Grantee gained in whole or in part through substantial time, effort, and expense
by the Company. For these reasons, the Grantee acknowledges and agrees that the
Company has legitimate interests in restricting the Grantee’s competitive
activities both during and after employment with the Company and that the
restrictions contained in this Section 15 are necessary to protect those
legitimate business interests, are designed to eliminate competition that would
be unfair to the Company, are reasonable in time and scope, and do not confer a
benefit upon the Company which is disproportionate to any detriment to the
Grantee.
(c)The Grantee agrees that during employment with the Company, and for a period
of one (1) year thereafter regardless of the reasons for termination, the
Grantee will not Compete with the Company, or prepare to Compete with the
Company, within the Protected Territory. This restriction applies regardless of
whether the Grantee is physically present in the Protected Territory engaging in
prohibited competition or whether the Grantee uses means of communication, such
as the telephone or the Internet, to engage in prohibited competition within the
Protected Territory while physically outside of the Protected Territory.
Notwithstanding the foregoing, nothing in this Agreement shall prohibit the
Grantee from purchasing or owning less than five percent (5%) of the publicly
traded securities of any competitor of the Company’s, provided that such
ownership represents a passive investment and that the Grantee is not a
controlling person of, or a member of a group that controls, such competitor.
(d)The Grantee agrees that during employment with the Company and for a period
of two (2) years thereafter regardless of the reasons for termination, the
Grantee will not, to any tangible or intangible detriment of the Company,
directly or indirectly do any of the following:
(i)solicit in any way, or attempt to solicit in any way, any business from a
Third Party;
(ii)accept any business from, or attempt to accept any business from, a Third
Party; and/or
(iii)induce in any way, or attempt to induce in any way, a Third Party to
terminate or diminish in any way its existing or prospective business
relationship with the Company.
(e)The Grantee agrees that during employment with the Company and for a period
of two (2) years thereafter regardless of the reasons for termination, the
Grantee will not directly or indirectly do any of the following:
(i)solicit in any way, or attempt to solicit in any way, any current or
prospective employee of the Company to decline any prospective employment with
the Company or to terminate his or her current employment with the Company;
and/or
(ii)induce in any way, or attempt to induce in any way, any current or
prospective employee of the Company to decline any prospective employment with
the Company or to terminate his or her current employment with the Company.
16.Miscellaneous and Remedies. In consideration of the Awarded Shares, the
Grantee agrees to be bound by the following:





--------------------------------------------------------------------------------





(a)For purposes of this Section 16, the “Company” shall mean Lancaster Colony
Corporation or any of its parent, subsidiary, or affiliated companies.
(b)The Grantee represents that the Grantee currently has no restrictions on
competition imposed by any agreement with any prior employer, including without
limitation any non-competition restriction or non-solicitation restriction, that
would prevent the Grantee from working for the Company and performing all lawful
duties that the Company may require of the Grantee. By signing this Agreement,
the Grantee certifies that the Grantee has made every good faith effort to
determine whether any such restrictions exist. The Grantee agrees that the
Grantee is prohibited from using or disclosing any confidential business
information or trade secrets of a prior employer. This prohibits without
limitation any disclosure of such information or trade secrets to any employee
of the Company or any use of such information or trade secrets as part of the
Grantee’s job duties with the Company. The Grantee further acknowledges that the
Company will never directly or indirectly request Employee to improperly use or
disclose any prior employer’s confidential information or trade secrets. If any
Company employee does make such a request, the Grantee shall immediately report
the request to the Company’s Human Resources Department.
(c)The Grantee agrees to notify any of the Grantee’s actual or prospective
employers of the existence and terms of this Agreement and agrees that the
Company may notify such employers of the terms of this Agreement as well.
(d)The Grantee agrees that any breach, threatened breach, or attempted breach by
the Grantee of Sections 13, 14, and/or 15 of this Agreement will cause immediate
and irreparable harm to the Company that cannot be adequately remedied by money
damages and will entitle the Company to immediate injunctive relief and/or
specific performance in any court of competent jurisdiction, as well as to all
other legal or equitable remedies and Uniform Trade Secrets Act remedies, where
applicable, to which the Company may be entitled.
(e)If a jury or court of competent jurisdiction finds that the Grantee has
breached Section 14 of this Agreement, and this finding becomes final after any
appeals are exhausted, then the Grantee is liable to the Company, for each
breach, in an amount equal to ten percent (10%) of the Grantee’s last total
annual compensation provided by the Company. The Grantee agrees that if the
Grantee breaches Section 14 of this Agreement then Company will suffer actual
damages in an amount that would be difficult if not impossible to determine and
that the liquidated damages imposed for a breach of Section 14 of this Agreement
represent the damages fairly estimated by the parties to result from any breach
and do not constitute a penalty. Furthermore, the Grantee agrees that the
imposition of these liquidated damages does not demonstrate or imply that the
Company would not suffer irreparable harm from any breach of this Agreement and
does not render improper the award of injunctive relief.
(f)The Grantee agrees that if the Grantee breaches, threatens to breach, or
attempts to breach any of the provisions of Section 15(c) following termination
of employment with the Company, then the post-employment restricted period for
Section 15(c) shall be extended to encompass the period of one (1) year from the
date the Company obtains a court order providing preliminary or permanent
injunctive relief enjoining the Grantee from any or all acts and/or omissions
contrary to Section 15(c). Similarly, if the Grantee breaches, threatens to
breach, or attempts to breach any of the provisions of Sections 15(d) and/or
15(e) following termination of employment with the Company, then the restricted
period for Sections 15(d) and/or 15(e) shall be extended to encompass the period
of two (2) years from the date the Company obtains a court order providing
preliminary or permanent injunctive relief enjoining the Grantee from any acts
and/or omissions contrary to Sections 15(d) and/or 15(e).
(g)If the Company is, in its sole judgment, compelled to assert a cause of
action against the Grantee to enforce or remedy any breach, threatened breach,
or attempted breach of Sections 13, 14, and/or 15 of this Agreement, then the
Grantee agrees to reimburse the Company for its reasonable attorneys’ fees and
other reasonable expenses incurred in the investigation and successful
prosecution or settlement of any such cause of action in addition to any damages
or other remedies obtained by the Company.
(h)If any part of the restrictions contained in Section 15 of this Agreement are
found unenforceable by any court of competent jurisdiction, then the parties
agree that they intend for the court to enforce the restrictions to the extent
reasonable or enforceable and to not decline enforcement. The parties agree
that, in any litigation over Section 15 of this Agreement, they will jointly
advocate this position to the court and/or any jury.
17.Information. Information about the Grantee and the Grantee’s participation in
the Plan may be collected, recorded and held, used and disclosed for any purpose
related to the administration of the Plan. The Grantee understands that such
processing of this information may need to be carried out by the Company and its
Subsidiaries and by third party administrators whether such persons are located
within the Grantee’s country or elsewhere, including the United States of





--------------------------------------------------------------------------------





America. The Grantee consents to the processing of information relating to the
Grantee and the Grantee’s participation in the Plan in any one or more of the
ways referred to above.
18.Benefit of Agreement. Subject to the provisions of the Plan and the other
provisions hereof, this Agreement is for the benefit of and is binding on the
heirs, executors, administrators, successors and assigns of the parties hereto.
19.Entire Agreement. This Agreement, together with the Plan, embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written agreements and
understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict the express
terms and provisions of this Agreement; provided, however, in any event, this
Agreement shall be subject to and governed by the Plan. The Administrator shall
have authority, subject to the express provisions of the Plan and this
Agreement, to establish, amend and rescind rules and regulations relating to the
Plan, and to make all other determinations that are, in the judgment of the
Administrator, necessary or desirable for the administration of the Plan. The
Administrator may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in this Agreement in the manner and to the extent
it shall deem expedient to carry the Plan into effect and it shall be the sole
and final judge of such expediency. All actions by the Administrator under the
provisions of this Section 19 shall be conclusive for all purposes. The Grantee
specifically understands and agrees that the Awarded Shares are being granted
under the Plan, copies of which Plan the Grantee acknowledges the Grantee has
read, understands and by which the Grantee agrees to be bound.
20.Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee with
respect to the Awarded Shares without the Grantee’s consent.
21.Severability. It is the intention and agreement of the Company and the
Grantee that this Agreement shall be construed in such a manner as to impose
only those restrictions on the conduct of the Grantee that are reasonable in
light of the circumstances as they then exist and as are necessary to assure the
Company of the intended benefit of this Agreement. In the event that one or more
of the provisions of this Agreement shall be invalidated for any reason by a
court of competent jurisdiction, any provision so invalidated shall be deemed to
be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.
22.Governing Law. This Agreement is made under, and shall be construed in
accordance with the internal substantive laws of the State of Ohio.
23.Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.
24.Electronic Delivery and Consent to Electronic Participation. The Company may,
in its sole discretion, decide to deliver any documents related to the Awarded
Shares and participation in the Plan or future grants of Restricted Stock that
may be granted under the Plan by electronic means. Notwithstanding anything in
this Agreement to the contrary, Grantee hereby consents to receive such
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company, including the acceptance of
Restricted Stock grants and the execution of award agreements through electronic
signature.








[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------





Executed in the name and on behalf of the Company in Westerville, Ohio as of
__________, 20___.
 
 
 
LANCASTER COLONY CORPORATION
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Name: Matthew R. Shurte
 
 
 
 
 
Title: General Counsel





ACCEPTANCE OF AGREEMENT
Grantee hereby: (a) acknowledges receiving a copy of the Plan, which has either
been previously delivered or is provided with this Agreement, and represents
that he or she is familiar with and understands all provisions of the Plan and
this Agreement; (b) voluntarily and knowingly accepts this Agreement and the
Awarded Shares granted to him or her under this Agreement subject to all
provisions of the Plan and this Agreement; and (c) represents that he or she
understands that the acceptance of this Agreement through an on-line or
electronic system, if applicable, carries the same legal significance as if he
or she manually signed the Agreement. Grantee further acknowledges receiving a
copy of the Company’s most recent annual report to shareholders and other
communications routinely distributed to the Company’s shareholders and a copy of
the prospectus pertaining to the Plan.


 
 
 
 
 
 
 
 
 
 
Grantee Name:
 






